           Case 6:21-cv-00386 Document 1 Filed 04/21/21 Page 1 of 32




                    IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS
                             WACO DIVISION


S.M.R INNOVATIONS LTD and
Y.M.R TECH LTD,

      Plaintiffs,                             Civil Action No. 6:21-cv-386

      v.
                                              JURY TRIAL DEMANDED
LG ELECTRONICS, INC. and LG
ELECTRONICS U.S.A., INC.,

      Defendants.


                COMPLAINT FOR PATENT INFRINGEMENT

      Plaintiffs S.M.R Innovations LTD and Y.M.R Tech LTD (collectively,

“Plaintiffs”) state for their Complaint against LG Electronics, Inc. and LG

Electronics U.S.A., Inc. as follows:

                                 INTRODUCTION

      1.     This is an action for patent infringement arising under the patent laws of

the United States, Title 35, United States Code.

                                       PARTIES
      2.     Plaintiff S.M.R Innovations LTD is a limited liability company

organized and existing under the laws of Israel. Oded Shmueli, an inventor on the




                                          1
            Case 6:21-cv-00386 Document 1 Filed 04/21/21 Page 2 of 32




patents asserted herein, wholly owns S.M.R Innovations LTD.

       3.     Plaintiff Y.M.R Tech LTD is a limited liability company organized and

existing under the laws of Israel. Benny Yehezkel, an inventor on the patents asserted

herein, wholly owns Y.M.R Tech LTD.

       4.     On information and belief, Defendant LG Electronics, Inc.

(“LGEKR”) is a corporation organized under the laws of the Republic of Korea,

having a principal place of business listed at LG Twin Towers, 128 Yeoui-daero,

Yeongdeungpo-gu, Seoul, Republic of Korea.

       5.     On information and belief, Defendant LG Electronics U.S.A., Inc.

(“LGEUS” or, collectively with LGEKR, “LG” or “Defendants”) is a corporation

organized and existing under the laws of Delaware that maintains an established

place of business at 9420 Research Blvd, Austin, Texas 78759. LGEUS is registered

for the right to transact business in Texas and has been since 1984. On information

and belief, LGEUS has employees who work in the State of Texas and in this

Judicial District.

       6.     Defendant LGEUS distributes wireless mobile communication devices

to customers throughout the United States. On information and belief, LGEUS

imports such wireless communication devices and televisions from its parent

corporation LGEKR in South Korea, where they are designed and made.




                                          2
             Case 6:21-cv-00386 Document 1 Filed 04/21/21 Page 3 of 32




       7.     On information and belief, LGEUS is a wholly owned subsidiary of

LGEKR and is responsible for domestic sales and distribution of LGEKR’s

consumer electronics products, including the accused products in this case.

       8.     Defendants do business in Texas, directly or through intermediaries

and offer products or services, including those accused herein of infringement, to

customers and potential customers located in Texas, including in this Judicial

District.

                                   JURISDICTION

       9.      This Court has subject matter jurisdiction over all causes of action set

forth herein pursuant to 28 U.S.C. §§ 1331 and 1338(a) because this action arises

under the patent laws of the United States, Title 35, United States Code, including 35

U.S.C. § 271, et seq.

       10.    Defendants are subject to personal jurisdiction in the State of Texas

and in this Judicial District.

       11.    Venue is proper in this Judicial District and division pursuant to 28

U.S.C. § 1331, § 1338(a), §§ 1391(b) & (c), and § 1400(b).

       12.    Defendant LGEKR is a foreign corporation that may be sued in this

Judicial District pursuant to 28 U.S.C. § 1391(c)(3).




                                            3
            Case 6:21-cv-00386 Document 1 Filed 04/21/21 Page 4 of 32




      13.    Venue for this suit is proper in this Judicial District with respect to

LGEUS pursuant to 28 U.S.C. § 1400(b). LGEUS is registered to do business in

Texas and maintains an agent for service of process in Texas. LGEUS maintains a

place of business within the Western District of Texas. LGEUS has also committed

acts of infringement in this Judicial District.

      14.    On information and belief, Defendants have sold and offered for sale

accused products to residents of this Judicial District, including, without limitation,

through their website at www.lg.com/us.

      15.    Defendants also have authorized retailers that offer and sell accused

products on their behalf in this Judicial District. These include, for example, Target

stores, including those located at, for example, 5401 Bosque Blvd, Waco, TX

76710; 901 E. 5th Ste 140, Austin, Texas 78702; 5621 N I H 35, Austin, Texas

78723; 4522 Fredericksburg Rd, Balconess Heights, TX 78201; and 746 NW Loop

410, San Antonio, TX 78216, and Best Buy stores, including those located at, for

example, 4627 S Jack Kultgen Expy, Waco, TX 76706; 3550 S General Bruce Dr.,

Temple, TX 76504; 3209 E. Central Texas Expy., Killeen, TX 76543; 125 NW

Loop 410, San Antonio, TX 78216; 6001 NW Loop 410, San Antonio, TX 78238,

2003 N Loop 1604 E, San Antonio, TX 78232; 12909 Shops Pkwy, Bee Cave, TX

78738; and 9600 S Interstate 35, Austin, TX 78748.




                                           4
            Case 6:21-cv-00386 Document 1 Filed 04/21/21 Page 5 of 32




      16.    Plaintiffs’ cause of action arises directly from Defendants’ business

contacts and other activities in the State of Texas and this District.

      17.    Defendants have derived substantial revenues from their infringing

acts occurring within the State of Texas and within this District.

      18.    This Court has personal jurisdiction over LGEUS at least because it

maintains an established place of business in this District.

      19.    This Court also has personal jurisdiction over Defendants under the

provisions of the Texas Long Arm Statute and consistent with Constitutional due

process by virtue of the fact that, upon information and belief, Defendants have

availed themselves of the privilege of conducting and soliciting business within

this State, including engaging in at least some of the infringing activities in this

State, as well as by others acting as Defendants’ agents and/or representatives,

such that it would be reasonable for this Court to exercise jurisdiction consistent

with principles underlying the U.S. Constitution and without offending traditional

notions of fair play and substantial justice.

      20.    On information and belief, Defendants have also established

minimum contacts with this Judicial District and regularly transact and do business

within this District, including advertising, promoting and selling products over the

Internet, through intermediaries, representatives and/or agents located within this




                                            5
            Case 6:21-cv-00386 Document 1 Filed 04/21/21 Page 6 of 32




District, that infringe Plaintiffs’ patents, which products are then sold and/or

shipped directly to citizens residing within this State and in this District. Upon

further information and belief, Defendants have purposefully directed activities at

citizens of this State, including those located within this Judicial District.

      21.    On information and belief, Defendants have also purposefully and

voluntarily placed their products into the stream of commerce with the expectation

that they will be purchased and used by customers located in the State of Texas.

On information and belief, Defendants’ customers in the State of Texas have

purchased and used and continue to purchase and use Defendants’ products.

      22.    Furthermore, this Court has personal jurisdiction over Defendants under

the Long Arm Statute of the State of Texas because: (i) Defendants have and

continue to intentionally sell products and methods to customers in Texas; (ii)

Defendants have and continue to intentionally instruct customers and potential

customers in Texas with respect to how to use the products and methods that

Defendants sell to customers in Texas; (iii) Defendants know and have known their

products and methods, including the infringing products and methods, have and

continue to be sold and marketed in Texas through regular and established

distribution channels; (iv) Defendants know and have known their products and

methods will enter the United States of America and the State of Texas; (v)




                                           6
             Case 6:21-cv-00386 Document 1 Filed 04/21/21 Page 7 of 32




Defendants have and continue to target customers and potential customers in Texas

to buy and/or use Defendants’ products and methods, including the infringing

products and methods; (vi) Defendants have and continue to provide advice to

customers in Texas; (vii) it has been and continues to be foreseeable that Defendants’

products and methods, including the infringing products and methods, would enter

the State of Texas; (viii) Defendants have and continue to market to citizens of Texas

through their website https://www.lg.com/us; (ix) Defendants have and continue to

provide services to citizens of Texas through their website; (x) Defendants derive

substantial revenue from Texas; (xi) Texas has and continues to be part of

Defendants’ established distribution channels; (xii) the assertion of personal

jurisdiction over Defendants is reasonable and fair; and (xiii) the State of Texas has

an interest in this matter due to the presence of LGEUS within this State, as well as

the presence of Defendants’ infringing products in the State of Texas.

       23.    This Court also has personal jurisdiction over Defendants because: (i)

Defendants maintain regular and systematic business contacts with the State of Texas

and within this District; (ii) Defendants purposely, regularly, and continuously

conduct business in the State of Texas and within this District; (iii) Defendants

purposefully direct their activities at residents of the State of Texas; (iv) the causes of

action set forth herein arise out of or relate to Defendants’ activities in the State of




                                             7
             Case 6:21-cv-00386 Document 1 Filed 04/21/21 Page 8 of 32




Texas; and (v) the exercise of jurisdiction over Defendants will not offend the

traditional notions of fair play and substantial justice.

                        The Inventors of the Patents-in-Suit

       24.    Oded Shmueli, one of the named inventors on the patents-in-suit, is a

Professor of Computer Science at the Technion University in Haifa, Israel. He

graduated from Brandeis University and received his Ph.D. in Applied

Mathematics from Harvard University in 1981.

       25.    Professor Shmueli has held positions at several leading industrial

research laboratories, including IBM Research, AT&T Bell Labs, and MCC. He

was also a consultant for HP Laboratories over a five-year period.

       26.    He was a co-founder and CTO of Dealigence, a start-up company in

the electronic commerce domain. He has been named as an inventor on 48 issued

U.S. patents. From 2006-2008, he served as the Dean of the Computer Science

Faculty at the Technion University and from 2008-2014 as the Executive Vice

President for Research and the Managing Director of the Technion Research and

Development Foundation Ltd. His research interests include theoretical and

practical aspects of database systems, topics on which he has published widely.

       27.    Benny Yehezkel, another inventor of the patents-in-suit, is an

experienced executive in the technology industry.




                                             8
            Case 6:21-cv-00386 Document 1 Filed 04/21/21 Page 9 of 32




      28.    Mr. Yehezkel holds a degree in Computer Science from the Technion

University and an MBA from the Tel Aviv University.

      29.    During the last eighteen years, Mr. Yehezkel has served as CEO of

RadCloud, a start-up company in the public cloud domain; co-founder and CEO of

MyPensya Ltd., a start-up company in the fintech domain; Executive Vice

President of Quantum Telecom; CEO of Dealigence, a start-up company in the

electronic commerce domain; and Executive Vice President of ECtel and CEO of

Elron Telesoft (which was acquired by ECtel). Both ECtel and Elron Telesoft

engaged in developing and marketing revenue-assurance and fraud-detection

systems.

                       Plaintiffs’ U.S. Patent No. 9,699,223

      30.    On July 25, 2002, Oded Shmueli and Benny Yehezkel filed U.S.

Provisional Patent Application No. 60/398,077 (“the ʼ077 provisional

application”).

      31.    On January 21, 2003, Mr. Shmueli and Mr. Yehezkel filed U.S. Patent

Application No. 10/347,388 (“the ʼ388 application”).

      32.    On July 4, 2017, the United States Patent and Trademark Office duly

and legally issued United States Patent No. 9,699,223 (“the ʼ223 patent”), entitled

“Routing of Data Including Multimedia Between Electronic Devices.” A true and




                                         9
              Case 6:21-cv-00386 Document 1 Filed 04/21/21 Page 10 of 32




correct copy of the ʼ223 patent is attached hereto as Exhibit A.

        33.     The ʼ223 patent claims priority to the ʼ388 application and the ʼ077

provisional application.

        34.     S.M.R Innovations and Y.M.R Tech are the owners, by assignment, of

all right, title, and interest in and to the ’223 patent, including the right to bring suit

for past, present, and future patent infringement, and to collect past, present, and

future damages.

                        No Claim of the ʼ223 patent is Abstract

        35.     The claims of the ʼ223 patent are focused on an advance over the prior

art such that their character as a whole is not directed to excluded subject matter,

such as an abstract idea, or any other subject matter excluded under 35 U.S.C.

§101.

        36.     The Patent Office determined that the combinations claimed in the

claims of the ʼ223 patent are novel and nonobvious.

        37.     The ʼ223 patent solves real-world, technological problems, including,

for example, providing solutions allowing the beneficial routing of information

(e.g., multi-media content) between electronic devices. The ʼ223 patent discloses

and claims benefits that were unknown in the art prior to the ʼ223 patent. The ʼ223

patent also discloses and claims technological solutions improving the manner and




                                            10
            Case 6:21-cv-00386 Document 1 Filed 04/21/21 Page 11 of 32




quality in which such information is delivered to consumers or consumed by them.

      38.     The ‘223 patent recognized that, as of its priority date,

telecommunications technology was transforming society: “With the introduction

of mobile communication devices, telecommunications technology has

transformed society over the past decade. The ability to communicate almost

anywhere, anytime, with few geographical limitations has resulted in a society, in

both social and business contexts, which is almost always on-line. Mobile

communication devices today typically have data processing ability which allows

them to handle multi-media, and different types of devices are today able to

communicate with each other, either directly via a permanent or temporary link or

indirectly via a network.” ʼ223 patent at 1:28-38.

      39.     But the ʼ223 patent also recognized that many limitations in the

relevant technology remained as of the ʼ223 patent’s priority date: “However, in

general, the playing of multimedia data is limited, at least in the short term, to the

device on which it is received, or to those in which the data originates. This

limitation can be a considerable limitation on the user's ability to enjoy the

multimedia since different devices have very different capabilities regarding the

playing of multimedia. The media playing devices considered specifically in the

present disclosure include both mobile devices (cell phones, PDA's, handheld




                                           11
            Case 6:21-cv-00386 Document 1 Filed 04/21/21 Page 12 of 32




devices, etc.) and non-mobile devices (land/fixed line phones, computer monitors,

Hi-Fi sets, speakers, etc.). Some of the devices may be used for just one or two

media types and others are more general in their applicability, which is to say it is

possible to use the devices in different modes for playing several media types:

voice, text, images, and video. Likewise, the devices are used in various locations:

at the office, home, car, hotel room, plane, outdoors, etc.” Id. at 1:42-59.

      40.     The ʼ223 patent recognized that these problems require a solution:

“[I]t would be highly advantageous to provide the user with the ability to select a

target device, based on the type of multimedia content, and furthermore to choose a

device for play or storage of the content independently of the initially targeted or

originating device.” Id. at 1:23-28.

      41.     The ʼ223 patent recognized that these problems required a technical

solution and, to that end, discloses a data rerouting apparatus: “According to a first

aspect of the present invention there is thus provided data rerouting apparatus for

association with electronic equipment for rerouting data.” Id. at 2:32-34.

      42.     The disclosed solution provides functionality for monitoring the

environment: “an announcer device for indicating to surrounding equipment that

said associated equipment is available for rerouting, thereby to enable receipt of

rerouted data therefrom” and “a scout device for scanning surroundings of said




                                          12
            Case 6:21-cv-00386 Document 1 Filed 04/21/21 Page 13 of 32




associated equipment to find out about compatible equipment in the vicinity,

thereby to reroute data thereto.” Id. at 2:35-40.

      43.     The disclosed solution allows a user to choose where to route data

without directly interacting with the targeted device: “The apparatus preferably

further comprises a user interface associated with said scout device for allowing a

user to select between available compatible equipment to reroute data thereto.” Id.

at 2:41-44.

      44.     The ʼ223 patent also discloses the following: “In addition, rerouting

may be indirect. Indirect non-local routing relies on external service provider

services, network and infrastructure. Indirect routing still requires the device

initially receiving the communication to detect available receiving devices and

determine their capability and availability and also requires potential rerouting

recipients to announce their capabilities to the environment.” Id. at 9:18-24.

      45.     The ’223 patent discloses the ability to move multimedia streams to

the device most suited for utilization in a dynamic and efficient fashion (e.g.,

causing a routing from a smaller screen (e.g., a smartphone) to a large television

screen and associated sound system). Id. at 4:21-41, 1:60-67, 2:17-28.

      46.     The ʼ223 patent discloses the ability to accept a call on one device

even though it was directed to another device. Id. at 5:52-61. Using the solution




                                          13
            Case 6:21-cv-00386 Document 1 Filed 04/21/21 Page 14 of 32




disclosed in the ʼ223 patent, for example, someone can route a call directed to his

or her smartphone to a nearby computer or watch that is wirelessly linked with the

smartphone.

      47.     Today, operating via a smartphone, someone can instruct other

available devices (such as a TV screen) to play a desired movie. If no such screen

and sound system is available, one may continue watching on a personal device

such as a smartphone. The content can be obtained from the smartphone via the

LAN or received via WAN. This solution is disclosed in the patent. Id. at 10:10-41.

Prior to the invention, one could not receive a movie on a smartphone, let alone

route the movie to a television.

      48.     These technological innovations provide various benefits, including a

larger range of operating capabilities with increased efficiency: “The capability of

routing of multi-media content (possibly including media transformation and

multiplication, i.e. cloning) from one device to another may dramatically upgrade

media playing quality, and grant the user the liberty to play the content on any

device he wishes, preferably the most suitable device available, regardless of the

origin of the content or the device to which the content may initially have been

directed, or at which the content originates. Furthermore, by rerouting to a more

capable device, a user’s satisfaction level may be increased in comparison to




                                         14
            Case 6:21-cv-00386 Document 1 Filed 04/21/21 Page 15 of 32




having to remain with a device that say is limited by inferior data rate, processing

power, memory capacity or input/output facilities. … [and] permits a range of

possibilities for use which is currently not provided for.” Id. at 4:21-41.

      49.     The solutions disclosed and claimed in the ʼ223 patent are utilized in

modern devices, including as exemplified in detail in the claim charts attached as

Exhibit C, Exhibit D, Exhibit E, and Exhibit F.

      50.     The claims of the ʼ223 patent recite features that address the technical

problems and challenges in the art, thereby providing specific technological

solutions that improved the state of the art by providing, for example, new and

improved ways for users to manage and consume multimedia content. Thus, the

claims are not directed to an abstract concept.

               The Inventions Claimed In the ’223 Patent Were Not
                   Well-Understood, Routine, Or Conventional

      51.     The inventions claimed in the ʼ223 patent were not well-understood,

routine, or conventional as of the priority date of the ʼ223 patent, but instead claim

specific, novel, and nonobvious improvements to the prior art.

      52.     The claims of the ʼ223 patent do not preempt all systems and methods

for routing a media data stream.

      53.     The ʼ223 patent is compliant with 35 U.S.C. § 101.

      54.     The ʼ223 patent is compliant with 35 U.S.C. § 102.


                                          15
             Case 6:21-cv-00386 Document 1 Filed 04/21/21 Page 16 of 32




       55.     The ʼ223 patent is compliant with 35 U.S.C. § 103.

       56.     The ʼ223 patent is compliant with 35 U.S.C. § 112.

       57.     The ʼ223 patent is presumed valid and enforceable in accordance with

35 U.S.C. § 282.

       58.     Plaintiffs provided Defendants with notice of their infringement of the

ʼ223 patent prior to filing suit and offered to seek resolution without the need for

litigation, but to Plaintiffs’ knowledge, Defendants have not responded.

                           Plaintiffs’ U.S. Patent No. 10,547,648

       59.     On January 28, 2020, the United States Patent and Trademark Office

duly and legally issued United States Patent No. 10,547,648 (“the ʼ648 patent”),

entitled “Routing of Data Including Multimedia Between Electronic Devices.” A

true and correct copy of the ʼ648 patent is attached hereto as Exhibit B.

       60.     The ʼ648 patent claims priority to the ʼ388 application and the ʼ077

provisional application.

       61.     S.M.R Innovations and Y.M.R Tech are the owners, by assignment, of

all right, title, and interest in and to the ’648 patent, including the right to bring suit

for past, present, and future patent infringement, and to collect past, present, and

future damages.

                       No Claim of the ʼ648 patent is Abstract




                                            16
              Case 6:21-cv-00386 Document 1 Filed 04/21/21 Page 17 of 32




        62.     The claims of the ʼ648 patent are focused on advances over the prior

art such that their character as a whole is not directed to excluded subject matter,

such as an abstract idea, or any other subject matter excluded under 35 U.S.C.

§101.

        63.     In fact, the Patent Office determined that the combinations claimed in

the claims of the ʼ648 patent are novel and nonobvious.

        64.     The ʼ648 patent solves real-world, technological problems, including,

for example, providing solutions allowing the beneficial routing of information

(e.g., multi-media content) between electronic devices. The ʼ648 patent discloses

and claims benefits that were unknown in the art prior to the ʼ648 patent. The ʼ648

patent also discloses and claims technological solutions improving the manner and

quality in which such information is delivered to consumers or consumed by them.

        65.     The ʼ648 patent recognized that, as of its priority date,

telecommunications technology was transforming society: “With the introduction

of mobile communication devices, telecommunications technology has

transformed society over the past decade. The ability to communicate almost

anywhere, anytime, with few geographical limitations has resulted in a society, in

both social and business contexts, which is almost always on-line. Mobile

communication devices today typically have data processing ability which allows




                                             17
            Case 6:21-cv-00386 Document 1 Filed 04/21/21 Page 18 of 32




them to handle multi-media, and different types of devices are today able to

communicate with each other, either directly via a permanent or temporary link or

indirectly via a network.” ʼ648 patent at 1:30-41.

      66.     But the ʼ648 patent also recognized that many limitations in the

relevant technology remained as of the ʼ648 patent’s priority date: “However, in

general, the playing of multimedia data is limited, at least in the short term, to the

device on which it is received, or to those in which the data originates. This

limitation can be a considerable limitation on the user's ability to enjoy the

multimedia since different devices have very different capabilities regarding the

playing of multimedia. The media playing devices considered specifically in the

present disclosure include both mobile devices (cell phones, PDA’s, handheld

devices, etc.) and non-mobile devices (land/fixed line phones, computer monitors,

Hi-Fi sets, speakers, etc.). Some of the devices may be used for just one or two

media types and others are more general in their applicability, which is to say it is

possible to use the devices in different modes for playing several media types:

voice, text, images, and video. Likewise, the devices are used in various locations:

at the office, home, car, hotel room, plane, outdoors, etc.” Id. at 1:45-62.

      67.     The ʼ648 patent recognized that these problems require a solution:

“[I]t would be highly advantageous to provide the user with the ability to select a




                                          18
            Case 6:21-cv-00386 Document 1 Filed 04/21/21 Page 19 of 32




target device, based on the type of multimedia content, and furthermore to choose a

device for play or storage of the content independently of the initially targeted or

originating device.” Id. at 2:28-33.

      68.     The disclosed solution provides functionality for informing about

media availability in another device:

      Another (optional) function of the announcer 30 is that of informing the
      environment, typically a user, that media content has been routed to it and is
      now usable (for example, to announce that a rerouted call is now available
      on this telephone). The latter kind of announcement, that is to say to persons
      rather than to electronic equipment, may typically comprise light flashes,
      rings, a loudspeaker sound or even a smell.
Id. at 7:45-52.

      69.     The disclosed solution also provides functionality for informing a

device about an incoming call at another device: “The nearby phone rings, or

flashes to indicate the rerouted call.” ʼ648 patent at 11:66-12:8.

      70.     The ʼ648 patent also recognized that the shortcomings in the art

required a technical solution and, to that end, discloses a data rerouting apparatus:

“According to a first aspect of the present invention there is thus provided data

rerouting apparatus for association with electronic equipment for rerouting data.”

Id. at 2:36-38.

      71.     The disclosed solution provides functionality for monitoring the

environment: “an announcer device for indicating to surrounding equipment that



                                          19
            Case 6:21-cv-00386 Document 1 Filed 04/21/21 Page 20 of 32




said associated equipment is available for rerouting, thereby to enable receipt of

rerouted data therefrom” and “a scout device for scanning surroundings of said

associated equipment to find out about compatible equipment in the vicinity,

thereby to reroute data thereto.” Id. at 2:40-45.

      72.     The disclosed solution allows a user to choose where to route data

without directly interacting with the targeted device: “The apparatus preferably

further comprises a user interface associated with said scout device for allowing a

user to select between available compatible equipment to reroute data thereto.” Id.

at 2:46-49.

      73.     The ʼ648 patent also discloses that routing may be performed

automatically based on, for example, stored profiles: “In many situations, as briefly

described in previous examples, certain apparatus activities may be initiated via

user interaction, and preferred ways of enabling user interaction comprise

displaying menus, or using voice menus, or conceivably even using feel or smell

menus. Certain actions are preferably taken automatically, that is to say without

user interaction. Such automation may be based on profiles, terms, and conditions.

Conditions may for example be associated with the device that performs the

routing, as well as with a device to which media is routed. Profiles may be stored

with the modification apparatus of FIG. 2 or obtained from remote sources.” Id. at




                                          20
            Case 6:21-cv-00386 Document 1 Filed 04/21/21 Page 21 of 32




8:40-52.

      74.     The ʼ648 patent also discloses indirect routing: “In addition, rerouting

may be indirect. Indirect non-local routing relies on external service provider

services, network and infrastructure. Indirect routing still requires the device

initially receiving the communication to detect available receiving devices and

determine their capability and availability and also requires potential rerouting

recipients to announce their capabilities to the environment.” Id. at 9:25-31.

      75.     The ʼ648 patent discloses the ability to move multimedia streams to

the device most suited for utilization in a dynamic and efficient fashion (e.g.,

causing a routing from a smaller screen (e.g., a smartphone) to a large television

screen and associated sound system). Id. at 4:26-46, 1:63-2:3, 2:21-32.

      76.     The ʼ648 patent discloses the ability to accept a call on one device

even though it was directed to another device. Id. at 5:57-66.

      77.     Using the solution disclosed in the ʼ648 patent, for example, someone

can route a call directed to his or her smartphone to a nearby computer or watch

that is wirelessly linked with the smartphone. Using the solution disclosed in the

ʼ648 patent, one can also be prompted by, for example, a watch that there is an

incoming call via an associated smartphone. Prior to the invention, one would

either miss the call or run to the smartphone to accept it, usually arriving just as the




                                          21
            Case 6:21-cv-00386 Document 1 Filed 04/21/21 Page 22 of 32




call disconnected. This solution utilized by modern devices is disclosed in the ʼ648

patent.

      78.     These technological innovations provide various benefits, including a

larger range of operating capabilities with increased efficiency: “The capability of

routing of multi-media content (possibly including media transformation and

multiplication, i.e. cloning) from one device to another may dramatically upgrade

media playing quality, and grant the user the liberty to play the content on any

device he wishes, preferably the most suitable device available, regardless of the

origin of the content or the device to which the content may initially have been

directed, or at which the content originates. Furthermore, by rerouting to a more

capable device, a user’s satisfaction level may be increased in comparison to

having to remain with a device that say is limited by inferior data rate, processing

power, memory capacity or input/output facilities. … [and] permits a range of

possibilities for use which is currently not provided for.” Id. at 4:26-46.

      79.     The ʼ648 patent expressly describes various benefits associated with

routing phone calls: “For example, the ability to route an incoming phone call,

typically comprising voice, from a mobile device to a land/fixed line phone may

generally be expected to upgrade the quality of the call. The ability to route hand

held calendar content from a mobile device having some digital ability to a




                                          22
            Case 6:21-cv-00386 Document 1 Filed 04/21/21 Page 23 of 32




computer monitor, may allow for better viewing of the information. Such rerouting

may also enhance the user’s ability to share the information with other people or

with computer applications, for example applications that capture information

displayed on the monitor and use it to trigger other events. Such applications can

easily be run on a PC or laptop computer but are difficult to run on a mobile

telephone for example.” Id. at 4:47-59.

      80.     The solutions disclosed and claimed in the ʼ648 patent are utilized in

modern devices, including as exemplified in detail in the claim charts attached as

Exhibit G and Exhibit H.

      81.     The claims of the ʼ648 patent recite features that address the technical

problems and challenges in the art, thereby providing specific technological

solutions that improved the state of the art by providing, for example, new and

improved ways for users to manage and consume multimedia content. Thus, the

claims are not directed to an abstract concept.

               The Inventions Claimed In the ʼ648 Patent Were Not
                   Well-Understood, Routine, Or Conventional

      82.     The inventions claimed in the ʼ648 patent were not well-understood,

routine, or conventional as of the priority date of the ʼ648 patent, but instead claim

specific, novel, and nonobvious improvements to the prior art.

      83.     The claims of the ʼ648 patent do not preempt all systems and methods


                                          23
            Case 6:21-cv-00386 Document 1 Filed 04/21/21 Page 24 of 32




for informing a device about an availability of media content.

      84.     The ʼ648 patent is compliant with 35 U.S.C. § 101.

      85.     The ʼ648 patent is compliant with 35 U.S.C. § 102.

      86.     The ʼ648 patent is compliant with 35 U.S.C. § 103.

      87.     The ʼ648 patent is compliant with 35 U.S.C. § 112.

      88.     The ʼ648 patent is presumed valid and enforceable in accordance with

35 U.S.C. § 282.

      89.     Plaintiffs provided Defendants with notice of their infringement of the

ʼ648 patent prior to filing suit and offered to seek resolution without the need for

litigation, but to Plaintiffs’ knowledge, Defendants have not responded.

     COUNT ONE: DIRECT INFRINGEMENT OF THE ʼ223 PATENT

      90.     Plaintiffs reallege and incorporate herein the preceding allegations of

this Complaint as if fully set forth herein.

      91.     Defendants have in the past and continue to infringe one or more

claims of the ʼ223 patent, including at least claims 14 and 22, in violation of 35

U.S.C. §§ 271(a) by making, using, offering to sell, or selling the patented

invention within the United States or importing the patented invention into the

United States.

      92.     A representative example of Defendants’ infringing apparatuses,




                                           24
            Case 6:21-cv-00386 Document 1 Filed 04/21/21 Page 25 of 32




methods, and systems includes (but is not limited to) Defendants’ LG G7 ThinQ

smartphone and other G and V series smartphones, among others. Representative

claim charts demonstrating Defendants’ infringement of the ʼ223 patent, either

literally or under the doctrine of equivalents, are attached as Exhibit C, Exhibit D,

Exhibit E, and Exhibit F. Defendants’ infringing products include, without

limitation, other LG smartphones providing functionality such as that shown in

The representative charts (“Accused Products”).

      93.     Plaintiffs have and continue to suffer damages as a direct and

proximate result of Defendants’ direct infringement of the ʼ223 patent and will

suffer additional and irreparable damages unless Defendants are permanently

enjoined by this Court from continuing their infringement. Plaintiffs have no

adequate remedy at law.

      94.     Plaintiffs are entitled to: (i) damages adequate to compensate them for

Defendants’ direct infringement of the ʼ223 patent, which amounts to, at a

minimum, a reasonable royalty; (ii) attorneys’ fees; (iii) costs; and (iv) an

injunction.

   COUNT TWO: INDIRECT INFRINGEMENT OF THE ʼ223 PATENT
      95.     Plaintiffs reallege and incorporate herein the preceding allegations of

this Complaint as if fully set forth herein.




                                           25
            Case 6:21-cv-00386 Document 1 Filed 04/21/21 Page 26 of 32




      96.     Defendants have in the past and continue to indirectly infringe at least

claims 1, 14, and 22 of the ʼ223 patent in violation of 35 U.S.C. § 271(b) by

actively, knowingly, and intentionally inducing direct infringement by other

persons, including customers and end users, by offering for sale and/or selling

Defendants’ Accused Products in the United States and instructing on their

infringing use without authority or license from Plaintiffs and in a manner

understood and intended to infringe the ʼ223 patent.

      97.     Defendants have in the past and continue to indirectly infringe at least

claims 1, 14, and 22 of the ʼ223 patent in violation of 35 U.S.C. § 271(c) by

actively, knowingly, and intentionally contributing to direct infringement by other

persons, including customers and end users, by offering for sale and/or selling

Defendants’ Accused Products (including smartphones, tablets, and other devices,

such as televisions, specially adapted to receive content routed from other devices

like smartphones in an infringing manner and having no substantial noninfringing

use) in the United States without authority or license from Plaintiffs and in a

manner understood and intended to infringe the ʼ223 patent.

      98.     Representative claim charts demonstrating Defendants’ infringement

of the ʼ223 patent, either literally or under the doctrine of equivalents, are attached

as Exhibit C, Exhibit D, Exhibit E, and Exhibit F. Defendants’ Accused Products




                                          26
            Case 6:21-cv-00386 Document 1 Filed 04/21/21 Page 27 of 32




include, without limitation, other LG products providing functionality such as that

shown in the representative charts.

      99.     Plaintiffs provided Defendants notice of their infringement of the ’223

patent by letters dated March 4, 2021, and April 19, 2021. Defendants received

these notices prior to the filing of this Complaint.

      100. Plaintiffs have and continue to suffer damages as a direct and

proximate result of Defendants inducing infringing and Defendants’ contributory

infringement of the ʼ223 patent and will suffer additional and irreparable damages

unless Defendants are permanently enjoined by this Court from continuing their

infringement. Plaintiffs have no adequate remedy at law.

      101. Plaintiffs are entitled to: (i) damages adequate to compensate them for

Defendants inducing infringement and Defendants’ contributory infringement of

the ʼ223 patent, which amounts to, at a minimum, a reasonable royalty; (ii)

attorneys’ fees; (iii) costs; and (iv) an injunction.

   COUNT THREE: DIRECT INFRINGEMENT OF THE ʼ648 PATENT

      102. Plaintiffs reallege and incorporate herein the preceding allegations of

this Complaint as if fully set forth herein.

      103. Defendants have in the past and continue to infringe one or more

claims of the ʼ648 patent, including at least claim 15, in violation of 35 U.S.C. §§




                                           27
          Case 6:21-cv-00386 Document 1 Filed 04/21/21 Page 28 of 32




271(a) by making, using, offering to sell, or selling the patented invention within

the United States or importing the patented invention into the United States.

      104. Representative examples of Defendants’ infringing apparatuses,

methods, and systems include (but are not limited to) Defendants’ LG V30

smartphone and other G and V series smartphones, among others. Representative

claim charts demonstrating Defendants’ infringement of the ʼ648 patent, either

literally or under the doctrine of equivalents, are attached as Exhibit G and Exhibit

H. Defendants’ Accused Products include, without limitation, other LG

smartphones and smartwatches providing functionality such as that shown in the

representative charts.

      105. Plaintiffs have and continue to suffer damages as a direct and

proximate result of Defendants’ direct infringement of the ʼ648 patent and will

suffer additional and irreparable damages unless Defendants are permanently

enjoined by this Court from continuing their infringement. Plaintiffs have no

adequate remedy at law.

      106. Plaintiffs are entitled to: (i) damages adequate to compensate them for

Defendants’ direct infringement of the ʼ648 patent, which amounts to, at a

minimum, a reasonable royalty; (ii) attorneys’ fees; (iii) costs; and (iv) an

injunction.




                                          28
          Case 6:21-cv-00386 Document 1 Filed 04/21/21 Page 29 of 32




   COUNT FOUR: INDIRECT INFRINGEMENT OF THE ʼ648 PATENT

      107. Plaintiffs reallege and incorporate herein the preceding allegations of

this Complaint as if fully set forth herein.

      108. LGEUS has in the past and continues to indirectly infringe at least

claim 1 of the ʼ648 patent in violation of 35 U.S.C. § 271(b) by actively,

knowingly, and intentionally inducing direct infringement by other persons,

including customers and end users, by offering for sale and/or selling Defendants’

Accused Products in the United States and instructing on their infringing use

without authority or license from Plaintiffs and in a manner understood and

intended to infringe the ʼ648 patent.

      109. Representative claim charts demonstrating Defendants’ infringement

of the ʼ648 patent, either literally or under the doctrine of equivalents, are attached

as Exhibit G and Exhibit H.

      110. Plaintiffs provided Defendants notice of their infringement of the ’648

patent by letters dated March 4, 2021, and April 19, 2021. Defendants received

these notices prior to the filing of this Complaint. Plaintiffs again provided LGEUS

notice of its infringement by letter dated April 20, 2021. LGEUS received this

notice prior to the filing of this Complaint.

      111. Plaintiffs have and continue to suffer damages as a direct and




                                           29
           Case 6:21-cv-00386 Document 1 Filed 04/21/21 Page 30 of 32




proximate result of LGEUS inducing infringement of the ʼ648 patent and will

suffer additional and irreparable damages unless LGEUS is permanently enjoined

by this Court from continuing its infringement. Plaintiffs have no adequate remedy

at law.

      112. Plaintiffs are entitled to: (i) damages adequate to compensate them for

LGEUS inducing infringement of the ʼ648 patent, which amounts to, at a

minimum, a reasonable royalty; (ii) attorneys’ fees; (iii) costs; and (iv) an

injunction.

                              PRAYER FOR RELIEF

WHEREFORE, Plaintiffs seek the following relief:

      a.      Declaring that Defendants have infringed the ʼ223 patent and the ʼ648

patent;

      b.      That Defendants be enjoined from further infringement of the ʼ223

patent and the ʼ648 patent pursuant to 35 U.S.C. § 283;

      c.      That Defendants be ordered to pay damages adequate to compensate

Plaintiffs for their infringement of the ʼ223 patent and the ʼ648 patent pursuant to

35 U.S.C. § 284;

      d.      That Defendants be ordered to pay prejudgment interest pursuant to

35 U.S.C. § 284;




                                          30
            Case 6:21-cv-00386 Document 1 Filed 04/21/21 Page 31 of 32




       e.     That Defendants be ordered to pay all costs associated with this action

pursuant to 35 U.S.C. § 284;

       f.     That Defendants be ordered to pay Plaintiffs’ attorneys’ fees pursuant

to 35 U.S.C. § 285; and

       g.     That Plaintiffs be granted such other and additional relief as the Court

deems just and proper.

                          DEMAND FOR JURY TRIAL

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiffs demand a trial by jury of all

issues so triable.

       This 21st day of April, 2021.

                                            Respectfully submitted,


                                            /s/ Cortney S. Alexander
                                            Cortney S. Alexander
                                            Telephone: 404-855-3867
                                            Email:
                                            cortneyalexander@kentrisley.com

                                            Daniel A. Kent
                                            (pro hac vice to be submitted)
                                            Telephone: 404-585-4214
                                            Email: dankent@kentrisley.com

                                            KENT & RISLEY LLC
                                            5755 North Point Parkway
                                            Suite 57
                                            Alpharetta, Georgia 30022


                                          31
Case 6:21-cv-00386 Document 1 Filed 04/21/21 Page 32 of 32




                             Attorneys for Plaintiffs




                           32
